Title: From Alexander Hamilton to Charles Carroll of Carrollton, 1 July 1800
From: Hamilton, Alexander
To: Carroll, Charles (of Carrollton)



New-York, July 1st, 1800.
Dear Sir:

I yesterday returned from an excursion through three of the four eastern States, and found your letter of the 18th of April. It is very necessary that the true and independent friends of the government should communicate and understand each other at the present very embarrassed and dangerous crisis of public affairs. I am glad, therefore, of the opportunity which your letter affords me of giving you some explanations which may be useful. They are given without reserve, because the times forbid temporising, and I hold no opinions which I have any motives to dissemble. As to the situation of this State, with regard to the election of President, it is perfectly ascertained that on a joint ballot of the two houses of our legislature, the opposers of the government will have a majority of more than twenty; a majority which can by no means be overcome. Consequently all our electors will vote for Mr. Jefferson, and Mr. Burr. I think there is little cause to doubt that the electors in the four eastern States will all be federal.
The only question seems to be as to Rhode Island, where there is some division, and a state of things rather loose. Governor Fenner, as far as he may dare, will promote the interest of Jefferson.
A considerable diversion in favor of the opposition has lately been made in New Jersey. But the best and best informed men there entertain no doubt that all her electors will still be federal, and I believe this opinion may be relied upon.
I go no further south, as I take it for granted your means of calculation with regard to that quarter are, at least, equal to mine.
The result of a comprehensive view of the subject, seems to me to be, that the event is uncertain, but that the probability is, that a universal adherence of the federalists to Pinckney will exclude Jefferson.

On this point there is some danger, though the greatest number of strong minded men in New England are not only satisfied of the expediency of supporting Pinckney, as giving the best chance against Jefferson, but even prefer him to Adams; yet in the body of that people there is a strong personal attachment to this gentleman, and most of the leaders of the second class are so anxious for his re-election that it will be difficult to convince them that there is as much danger of its failure as there unquestionably is, or to induce them faithfully to co-operate in Mr. Pinckney, notwithstanding their common and strong dread of Jefferson.
It may become advisable, in order to oppose their fears to their prejudices, for the middle States to declare that Mr. Adams will not be supported at all, when, seeing his success desperate, they would be driven to adhere to Pinckney. In this plan New Jersey, and even Connecticut, may be brought to concur. For both these States have generally lost confidence in Mr. Adams.
But this will be best decided by future events and elucidations. In the mean time it is not advisable that Maryland should be too deeply pledged to the support of Mr. Adams.
That this gentleman ought not to be the object of the federal wish, is, with me, reduced to demonstration. His administration has already very materially disgraced and sunk the government. There are defects in his character which must inevitably continue to do this more and more. And if he is supported by the federal party, his party must in the issue fall with him. Every other calculation will, in my judgment, prove illusory.
Doctor Franklin, a sagacious observer of human nature, drew this portrait of Mr. Adams:—“He is always honest, sometimes great, but often mad.” I subscribe to the justness of this picture, adding as to the first trait of it this qualification—“as far as a man excessively vain and jealous, and ignobly attached to place can be.”
With great consideration and esteem,   I am, dear Sir, &c.
